Citation Nr: 0731629	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for colon cancer, due 
to asbestos exposure.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), due to asbestos exposure.  

3.  Entitlement to service connection for lumbar strain with 
degenerative changes and degenerative disc disease (DDD).  

4.  Entitlement to service connection for degenerative joint 
disease (DJD) of the knees.  

5.  Entitlement to service connection for DJD of the ankles.  

6.  Entitlement to service connection for DJD of the right 
shoulder.  

7.  Entitlement to service connection for depression, as 
secondary to service-connected disabilities.  

8.  Entitlement to service connection for sleep apnea, 
claimed as secondary to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1960 to March 1962.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The Board remanded this case in June 2005 for additional 
evidentiary development.  In November 2004, the veteran 
appeared at a videoconference before a Veterans Law Judge 
(VLJ), who has since retired from the Board.  In November 
2006, the Board contacted the veteran to afford him the 
opportunity for another hearing or videoconference conducted 
by a Veterans Law Judge who will decide his appeal.  Because 
he indicated that he wanted another hearing, the case was 
remanded in February 2007 for that purpose.  Another 
videoconference was conducted in May 2007 by the undersigned 
Acting VLJ.  Transcripts of these hearings are of record.


FINDINGS OF FACT

1.  Colon cancer was first manifested many years after 
service and is not shown by competent medical evidence to be 
related to service, including inservice exposure to asbestos.  

2.  COPD was first manifested many years after service and a 
preponderance of the evidence is against a finding that it is 
related to service, including inservice exposure to asbestos.  

3.  A lumbar disorder was not manifested in service; lumbar 
arthritis was not manifested in the first postservice year; 
and it is not shown to be related to service or lead based 
paint exposure therein.

4.  A chronic left knee disorder or a right knee disorder was 
not manifested in service; arthritis of either knee was not 
manifested in the first postservice year; and arthritis of 
either knee is not shown to be related to service or lead 
based paint exposure therein.

5.  Disorders of the ankles or right shoulder were not 
manifested in service; ankle or shoulder arthritis was not 
manifested in the first postservice year; and they are not 
shown to be related to service or lead based paint exposure 
therein.

6.  Neither sleep apnea nor depression was manifested in 
service; they are not shown to be related to service; and 
they are not caused or aggravated by service-connected 
disability.  




CONCLUSIONS OF LAW

1.  Service connection for colon cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Service connection for COPD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.  Service connection for lumbar strain with degenerative 
changes and DDD is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

4.  Service connection for DJD of the knees is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

5.  Service connection for DJD of the ankles is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

6.  Service connection for DJD of the right shoulder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

7.  Service connection for depression is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310 
(2007).  

8.  Service connection for sleep apnea is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310 
(2007).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  But, VA is not required to provide a 
predecisional adjudication of what evidence is needed to 
grant a claim because "the duty to notify deals with 
evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in October 
2002.  The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also informed that evidence of inservice 
asbestos exposure was needed and he was informed of the types 
of such evidence he could submit.  
The veteran was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

Here, the VCAA notice did not cite the law and regulations 
governing effective dates or rating service-connected 
disorders.  If a service connection claim is denied, the 
rating and effective date matters are moot but if granted 
this matter would be initially addressed by the RO.  Also, 
after VCAA notice is given as to an original service 
connection claim, further VCAA notice of "downstream" 
issues, e.g., an initial rating or effective date, is not 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Because 
the claims for service connection are denied, there is no 
possibility that downstream rating or effective date issues 
will be raised.  So, there is no prejudice to the veteran in 
this regard.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
these claims.  

The RO has obtained the veteran's service medical records 
(SMRs) and VA treatment records.  The veteran has submitted 
private medical treatment records.  He has not identified any 
additionally available evidence for consideration in his 
appeal.  The veteran was afforded the opportunity to testify 
at a videoconference in November 2004 and again before the 
undersigned Acting VLJ in May 2007.  Also on file are medical 
records used in his award of Social Security Administration 
disability benefits.  

VA arranged for the veteran to be examined.  Opinions were 
not sought for sleep apnea and depression because service 
connection for these disorders was claimed as secondary to 
other disabilities that are not service connected.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  Specifically, at the most recent 
videoconference the veteran did not indicate that there was 
additional evidence which was not on file except that he felt 
that the SMRs were incomplete (a matter to be addressed later 
in this decision).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 C.F.R. §§ 3.303, 3.304.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  Service connection may be granted, as well, 
for any disease initially diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Godfrey v. Brown, 7 Vet. 
App. 398, 406 (1995).

Certain conditions, such as cancer and arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a) 
(2006).  Service connection will be granted for aggravation 
of a non-service-connected condition that is proximately due 
to or the result of an already service-connected disability, 
however, compensation is limited to the degree of disability 
(and only that degree) over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 
2006, a new regulation, 38 C.F.R. § 3.310(b), was created 
embodying the principles of secondary aggravation as 
announced in Allen, Id.  See 71 Fed. Reg. 52744, 52746 
(September 7, 2006). 

Asbestos

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 (M21-1), and opinions of the United States 
Court of Appeals for Veterans Claims (Court) and General 
Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
paragraph 7.21 (October 3, 1997).  VA must adjudicate the 
veteran's claim for service connection for colon cancer or a 
lung disorder, as a residual of exposure to asbestos, 
under these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

As to the M21-1, it provides that, when considering these 
types of claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure in service (see 
M21-1, Part III, par. 5.13(b) (October 3, 1997); M21-1, Part 
VI, par. 7.21(d)(1) (October 3, 1997)); determine whether 
there was pre-service and/or post-service evidence of 
occupational or other asbestos exposure (Id.); and thereafter 
determine if there was a relationship between asbestos 
exposure and the currently claimed disease, keeping in mind 
the latency and exposure information found at M21-1, Part 
III, par. 5.13(a) (see M21-1, Part VI, par. 7.21(d)(1) 
(October 3, 1997)).  

In this regard, the M21-1 provides the following non-
exclusive list of asbestos related diseases/abnormalities:  
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, cancer of the pharynx, cancer of the urogenital 
system (except the prostate), and cancers of the 
gastrointestinal tract.  See M21-1, Part VI, par. 7.21(a)(1) 
& (2).

The M21-1 also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure:  
mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, and manufacture and installation 
of roofing and flooring materials, asbestos cement sheet and 
pipe products, and military equipment.  See M21-1, Part VI, 
par. 7.21(b)(1).  In addition, the M21-1 notes that, during 
World War II, several million people employed in U.S. 
shipyards and U.S. Navy personnel were exposed to asbestos.  
See M21-1, Part VI, par. 7.21(b)(2).

Next, the Board notes that the M21-1 provides the following 
medical guidance:  in order for an appellant to have a 
clinical diagnosis of asbestosis the record must show a 
history of exposure and radiographic evidence of parenchymal 
lung disease (see M21-1, Part VI, par. 7.21(c)); the latent 
period for asbestosis varies from 10 to 45 or more years 
between first exposure and development of disease (see M21-1, 
Part VI, par. 7.21(b)(2)); and exposure to asbestos may cause 
disease later on even when the exposure was brief (as little 
as a month or two) or indirect (bystander disease) (Id.).

As to the Court, it has held that the M21-1 did not create a 
presumption of 
in-service exposure to asbestos for claimants that worked in 
one of the occupations that the M21-1 listed as having higher 
incidents of asbestos exposure.  See Dyment v. West, 
13 Vet. App. 141, 145 (1999); Also see Ennis v. Brown, 
4 Vet. App. 438, vacated at 4 Vet. App. 523, new decision 
issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993); Ashford v. Brown, 10 Vet. App. 120 
(1997).  Therefore, in claims for service connection for 
disability due to asbestos exposure, the appellant must first 
establish that the disease that caused or contributed to his 
disability was caused by events in service or an injury or 
disease incurred therein.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  

In VAOPGCPREC 04-2000 (April 13, 2000), it was held, in 
relevant part, as follows:  M21-1, Part VI, par. 7.21(a), 
(b), & (c) are not substantive in nature, but nonetheless 
need to be discussed by the Board in all decisions; the first 
three sentences of M21-1, Part VI, par. 7.21(d)(1) are 
substantive in nature and the development criteria it lays 
out must be followed by the agency of original jurisdiction; 
and M21-1, Part VI, par. 7.21 does not create a presumption 
of medical nexus between a current asbestos related disease 
and military service.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 
Contentions

At the November 2004 and May 2007 videoconferences the 
veteran testified that he had worked on World War II vintage 
submarines for two years performing chipping and grinding on 
surfaces that were covered by asbestos and by lead-based 
pain.  He testified that he had not had such postservice 
exposure and that he felt that the asbestos exposure had 
caused his colon cancer, for which part of his colon was 
surgically removed in the early 1990s, and his COPD.  He 
testified that he had had back pain since lifting heavy 
objects during service and that felt that his inservice 
exposure to lead, possibly together with minor injuries from 
inservice vigorous activities, had cause his pain in the 
knees, ankles, and right shoulder even though these pains had 
not manifested until after his colon surgery.  He further 
testified that he felt that his sleep apnea and depression 
were caused by the other disorders for which service 
connection is now claimed.  

Factual Background

The veteran's service personnel records document that for a 
portion of his career the veteran was in the U.S. Navy 
submarine service.   His military occupational specialty was 
magazine keeper (explosive).

No pertinent abnormalities were noted on service enlistment 
examinations.  In a December 1958 medical history report, the 
veteran indicated that he had had right knee locking symptoms 
in the past with no recurrence in the past two years.  An 
April 1960 medical history report indicated no knee problems.  
In December 1961, the veteran was treated for left knee 
abrasion.  In March 1962, he reported that he had a 2 to 3 
month history of left knee discomfort after having hit the 
left patella.  On examination there was an old bruise over 
the tibial tubercles, which was not particularly tender.  
There was definite thickening of the infrapatellar bursa or 
fat pad.  The area was injected with analgesic medication.  
X-rays were normal.  On March 1963 service discharge 
examination, there were no pertinent complaints findings, or 
diagnoses.  No abnormalities were noted on evaluation.

On file are numerous private clinical records which show, in 
part, that in November 1990 the veteran had a low anterior 
resection of the rectosigmoid with primary anastomosis.  
Adenocarcinoma was discovered and diagnosed after a 
colonoscopy was performed following a positive hemoccult 
stool.  Also in November 1990 was a chest x-ray that revealed 
some COPD and other chronic changes.  

March 1992 private right knee x-rays revealed findings 
consistent with soft tissue inflammation.  September to 
December 1992 records indicate the veteran was having an 
altered breathing pattern while sleeping, which was 
suspicious for obstructive sleep apnea, and depression, which 
had been addressed one year earlier.  December 1992 x-rays 
revealed disc space narrowing at L1-2 and L5-S1.  

A January 1995 private clinical record from Dr. J. W., an 
internist, indicates that the veteran wished to participate 
in an asbestos lawsuit settlement.  The physician stated that 
the veteran qualified on the basis of adenocarcinoma of the 
colon in 1990.  PFTs and chest x-rays were to be checked to 
see if he qualified for asbestos lung disease.  The record 
noted "work in construction, also in Navy, significant 
exposure to asbestos, as well as construction site dusts."

February 1995 private pulmonary function tests (PFTs) 
indicated COPD, and a reference was made to asbestos exposure 
litigation.  A March 1995 record noted that the veteran had a 
history of back problems dating back to age 30 or so when he 
had a work injury with a crushed disc that caused his right 
leg to go dead, although this resolved after he saw a 
chiropractor.  The diagnosis was a probable sacroiliac 
strain.  

In a March 1995 statement, Dr. J. W. stated that the veteran 
"qualifies for asbestos-related disease on the basis of 
adenocarcinoma of the colon."  

December 1998 private knee x-rays revealed mild degenerative 
changes, bilaterally.  In August 1999 sleep apnea was noted 
as was a recent back injury.  A December 1999 summary 
indicated that there were objective findings of 
musculoskeletal problems in the back and knees.  While the 
veteran complained of shoulder pain, there was no objective 
evidence of degenerative changes.  Nothing was found or 
reported regarding the veteran's ankles.  

October 2000 to July 2002 medical records continued to 
reflect diagnoses of obstructive sleep apnea, bilateral 
osteoarthritis of the knees, depression, and COPD.  July 2002 
x-rays revealed findings consistent with pneumonia with 
superimposed parenchymal hemorrhage and emphysema; there was 
no evidence of pleural effusion.

On January 2003 VA pulmonary examination, the veteran's 
claims file was reviewed.  The veteran reported hat he was 
exposed to asbestos doing repairs on submarines without masks 
or protective gear but he also likely had some asbestos 
exposure in his postservice employment in heavy construction 
which included new construction and renovation, especially in 
hospitals where asbestos was known to be found.  The examiner 
outlined the pertinent records, and noted the veteran's 
history which included a 35 year history of smoking, colon 
cancer, COPD, osteoarthritis of the knees, chronic joint pain 
treated with chronic opiate analgesics, depression, and 
obstructive sleep apnea.  He noted that a July 2002 chest x-
ray had led to a diagnosis of left lingular pneumonia and 
hyperinflation, for which he was treated with antibiotics.  A 
July 2002 CT scan revealed bi-apical emphysema and dense 
lingular consolidation.  On these chest x-rays and the CT 
scan there was no mention of pleural plaques or other changes 
that might be due to asbestosis.  After a physical 
examination, the diagnosis was that the veteran had COPD that 
was likely due to smoking.  An addendum noted that findings 
on pulmonary function testing were likely due to smoking 
related lung disease.  

On January 2003 VA psychiatric examination, the veteran's 
claims file was reviewed.  He reported that he was depressed 
due to a number of physical conditions.  He added that 
depression had been a problem for him since 1994, following 
his treatment for cancer.  The diagnosis was chronic major 
depressive disorder.  The opinion was that his depressive 
state appeared to be related to his physical conditions, 
including his cancer.  

On January 2003 VA orthopedic examination, the veteran 
complained of pain in right shoulder, knees, ankles, and low 
back.  After a physical examination the diagnoses were 
chronic low back strain with x-ray evidence of lumbar 
degenerative changes, right shoulder rotator cuff tendonitis 
with no x-ray evidence of osteoarthritis, osteoarthritis of 
the right knee, and chronic ankle sprains without x-ray 
evidence of arthritis.  The examiner noted that the veteran 
had multiple complaints throughout his lumbar spine and right 
shoulder as well as both knees and ankles and it was believed 
that all of these were related to degeneration, over time, 
and chronic strains and sprains, and they would limit range 
of motion collectively and cause chronic pain.  

On April 2004 VA gastrointestinal examination, the veteran's 
claims file was reviewed.  The veteran's history of a 
positive hemocult stool in 1990 was noted as well as his 
subsequent diagnosis of adenocarcinoma and sigmoid colectomy 
with a primary re-anastomosis.  Annual follow-up colonscopies 
had found no recurrence of the cancer.  In reviewing the 
veteran's risk factors for colon cancer, the examiner noted 
that the veteran's family history were negative for colon 
cancer or polyposis-type syndromes.  He had no history of 
inflammatory bowel disease.  He had a history of tobacco use, 
smoking about one pack of cigarettes a day for over 35 years, 
quitting in 1990.  Other risk factors for colon cancer were 
negative.  After a physical examination it was noted that the 
veteran was found to have risk factors of colon polyps, which 
were tobacco use, and possibly alcohol use.  The examiner 
opined that the veteran's colon cancer was less likely than 
not related to asbestos exposure in the military.  His main 
risk factor for colon cancer was colonic polyps with other 
risk factors of tobacco use and possibly alcohol use.  

At the November 2004 videoconference hearing, the veteran's 
representative asserted that the veteran had served on a 
World War II vintage submarine from 1960 to 1962 and that the 
ship had much asbestos onboard.  He had participated in 
chipping and grinding of structures and equipment without a 
mask thereby exposing him to asbestos and lead-based paint.  
The veteran felt that this exposure had caused his colon 
cancer, COPD, and DJD of multiple joints, lifting heavy 
objects had cause a back strain, and that his depression and 
sleep apnea were secondary to these claimed disabilities 
[page 3].  He testified that after service he had worked in 
warehousing and as a commercial sea diver and in construction 
[page 9].  Service medical records of a 10 day period of 
hospitalization in Long Island during which he was given 
extensive testing because he had applied for programs that 
could lead to a service career were not on file [pages 3, 
15].  

At the May 2007 videoconference hearing, the veteran 
testified that his own research revealed that it took 10 to 
40 years for disability due to asbestos exposure to manifest.  
Similarly, his research found that symptoms of lead exposure 
took years to manifest [page 4].  No one had proposed a more 
likely cause than lead-based paint exposure as the cause of 
his multiple joint pain and arthritis.  He had done a lot of 
lifting, vigorous activities, and walking on concrete during 
service which might have combined with his lead-based paint 
exposure to cause his multiple joint pain and arthritis [page 
5].  As to this, over the years treating physicians had not 
confirmed his belief, which he related to them, that 
activities and lead-based paint exposure caused his multiple 
joint pain and arthritis [page 8].  His only exposure to 
asbestos was during military service [pages 8, 9].  He felt 
that his depression and sleep apnea were secondary to the 
other claimed disabilities [page 10].  Sleep tests had 
yielded a diagnosis of sleep apnea [pages 11, 12].  He had 
had back pain from lifting weights throughout his life [page 
12].  Other than back pain, the pain in his other joints had 
not manifested until after his colon surgery in 1991 [pages 8 
and 12].  No physician had ever said that the veteran's COPD 
was due to anything other than smoking tobacco [pages 12, 
13].  

At the videoconference, the veteran submitted additional 
evidence, together with a waiver of initial consideration of 
that evidence by the RO.  The material consists of the 
veteran's explanation of the circumstances of his military 
service, including vigorous activity and exposure to asbestos 
and lead-based paint.  Also submitted was information 
obtained from the Internet. 

Service Medical Records

Here, it is alleged that the veteran's SMRs are incomplete 
because records of a period of hospitalization for 
unspecified tests, in conjunction with a possible career 
change, are not on file.  If that is the case, the obligation 
to explain findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  But, it does not 
lower threshold for an allowance of a claim, for example 
where the evidence almost but not quite reaches the positive-
negative balance.  In other words, the legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence 
of some of the SMRs does not create an adverse-presumption 
against VA.  Cromer v. Nicholson, 19 Vet. App. 215 ( 2005).   

Here, the SMRS do appear to be complete.  More to the point, 
the veteran has never testified or alleged that the records 
of any period of hospitalization in Long Island reveal the 
existence of any of the claimed disorders or symptoms 
thereof.  In short, he has not alleged or proffered, though 
statements or testimony, how such records are relevant to any 
of his current claims.  

Analysis

Colon Cancer 

Although the veteran's MOS was not listed, the related 
civilian job was magazine keeper (explosive).  Even if the 
Board were to concede that the veteran was exposed during 
service to asbestos and lead-based paint, the evidence 
indicates that he was also exposed to asbestos in his 
postservice employment in construction.  Notably, his post-
service employment in construction is listed by the M21-1 as 
having a higher incident of asbestos exposure.  See M21-1, 
Part VI, par. 7.21(b)(1).  

Moreover, while the M21-1 provides that a clinical diagnosis 
of asbestosis requires, not only a history of exposure but 
radiographic evidence of parenchymal lung disease, no 
radiographic evidence of parenchymal lung disease appears in 
the claim's file.  On the other hand, the M21-1 provides that 
there is a higher incidence of gastrointestinal cancer, and 
cancer of the colon is a form of gastrointestinal cancer, 
among those exposed to asbestos.  

If a veteran served on 90 days of active duty, and a 
malignant tumor (colon cancer) is manifested to a compensable 
degree within one year following discharge from active duty, 
such disease may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Colon cancer was not manifested in service or within 
the veteran's first postservice year; it was first noted in 
1990.  Consequently, service connection for colon cancer on 
the basis that it manifested in service, or on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309) is not warranted.

There are conflicting medical opinions of record regarding 
whether the veteran's colon cancer is related to asbestos 
exposure in service.  The probative value of medical opinion 
evidence is based on the medical expert's review of pertinent 
historical data, personal examination of the patient, and the 
examiner's knowledge and skill in analyzing the data.  The 
Board must determine how much weight is to be attached to 
each opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has considered the statements of Dr. J.W. in 
support of the veteran's claim.  However, these statements 
have less probative value than the VA examiner.  First, the 
notation in the January 1995 clinical record and the March 
1995 statement are no more than mere conclusions, they do not 
set forth the reasoning or rationale upon which they were 
based, or the evidence relied upon or considered.  Secondly, 
while the physician links the veteran's cancer to asbestos 
exposure, the opinion does not make any reference to 
inservice exposure.  An opinion that does not specifically 
link the veteran's cancer to inservice exposure has no 
probative value, particularly when the evidence indicates 
postservice exposure.  Third, the evidence suggests that the 
March 1995 statement was prepared in conjunction with the 
veteran's participation in a civil matter apparently based 
upon postservice exposure to asbestos.  

On the other hand, the opinion reached by the VA examiner in 
2004 was reached after not only recording a history related 
by the veteran but also after a review of the evidentiary 
record.  The examiner also provided the rationale for the 
opinion.  Thus, the Board gives greater weight to the opinion 
expressed by the 2004 VA examiner, which was essentially 
against the claim.  
 
While the veteran may sincerely believe that his colon cancer 
was due to events in service (including exposure to Agent 
Orange), it is not competent evidence, as he is a layperson, 
untrained in determining a medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, a preponderance of the evidence is against the 
claim, and service connection for colon cancer is not 
warranted.  

COPD

The evidence shows there is a diagnosis of COPD.  However, 
the M21-1 does not list COPD as one of the asbestos-related 
diseases.  See M21-1, Part VI, par. 7.21(a)(1) & (2).  

Furthermore, the veteran did not have lung problems in 
service, and COPD was not diagnosed until many years 
postservice.  Notably, a lengthy time interval between 
service and the earliest medical documentation of complaints 
or findings of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F. 3d 1330 
(Fed. Cir. 2000).  There is also no competent medical 
evidence of record that links the veteran's COPD to service, 
including exposure to asbestos.  The 2004 VA pulmonary 
examination determined, after a review of the claim file, 
that the veteran's COPD was most likely due to smoking 
tobacco and an addendum confirmed that pulmonary function 
testing corroborated this diagnosis.  It is also noteworthy 
that the 2004 VA examiner commented that radiological studies 
had not found pleural or other changes that might be due to 
asbestosis.  There is no opinion to the contrary.  

Accordingly, a preponderance of the evidence is against the 
claim, and service connection for COPD is not warranted.  

Lumbar Spine, Knees, Ankles, and Right Shoulder

Service medical records indicate the veteran was treated for 
a left knee injury, which apparently resolved, as 
musculoskeletal and lower extremity evaluations at separation 
were normal.  There was no additional knee complaints, or any 
lumbar spine, bilateral ankle, or right shoulder complaints 
until many years after service.  Notably, a lengthy time 
interval between service and the earliest medical 
documentation of complaints or findings of a disability for 
which service connection is sought is, of itself, a factor 
weighing against a finding of service connection.  See 
Maxson, supra.

The only competent (medical) evidence of record that 
addresses the etiology of the claimed low back, right 
shoulder, and bilateral ankle and knee disorders is against 
the claim.  The 2003 VA orthopedic examination noted that the 
veteran's multiple complaints throughout his lumbar spine and 
right shoulder as well as both knees and ankles and were 
believed to be due to degeneration, over time, and chronic 
strains and sprains.  There is no evidence to the contrary.  
Even veteran conceded in his testimony that no physician had 
ever corroborated his belief that inservice exposure to lead-
based paint was responsible for his multiple joint pain and 
arthritis and that all of his joint pain, with the exception 
of the lumbar spine, started after his colon surgery.

The evidence does not otherwise demonstrate that the 
veteran's activities, as vigorous as they may have been 
during service, either caused or contributed to his arthritis 
of multiple joints.  

Accordingly, service connection for pathology of the 
veteran's lumbar spine, knees, ankles, and right shoulder is 
not warranted.  



Sleep apnea and Depression

The record does not show, and the veteran has not stated 
otherwise, that either disorder manifested in service or was 
somehow directly related to service.  Instead, he contends 
that his sleep apnea and depression are secondary to his 
service-connected disabilities.  
The evidence shows that the veteran has been diagnosed as 
having obstructive sleep apnea and depression.  The January 
2003 VA psychiatric examination found that the veteran had a 
chronic major depressive disorder which appeared to be 
related to his physical conditions, including his cancer.  
However, a threshold legal requirement for establishing 
secondary service connection is that the primary disability 
alleged to have caused or aggravated the disability for which 
secondary service connection is sought must itself be 
service- connected.  Here, service connection is not in 
effect for any disability and the claims seeking service 
connection for colon cancer, COPD, and lumbar, bilateral 
knee, bilateral ankle, right shoulder disorders have been 
denied.  Hence, this threshold legal requirement is not met.  
Accordingly, the argument that service connection is 
warranted for sleep apnea or depression as secondary to a 
service-connected disability lacks legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for colon cancer is denied.

Service connection for COPD is denied.

Service connection for lumbar strain with degenerative 
changes and degenerative disc disease is denied.

Service connection for degenerative joint disease of the 
knees is denied.

Service connection for degenerative joint disease of the 
ankles is denied.

Service connection for degenerative joint disease of the 
right shoulder is denied.

Service connection for depression secondary to service-
connected disabilities is denied.

Service connection for sleep apnea secondary to service-
connected disabilities is denied.  



____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


